Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CIVIL RIGHTS COMPLAINT
PURSUANT TO 28 U.S.C. SECTION 1331 AND

Bivens v. Six Unknown Named Agents of the
Federal Bureau of Narcotics, 403 US 388 (1971)

 

COLIN B. MONTAGUE,

OFFICER SHAUN MOORE, OF THE GREECE
POLICE DEPARTMENT, AND VARIOUS
OTHER GREECE POLICE OFFICERS, KNOWN
AND UNKNOWN,

DEFENDANTS

AGENT ANDREW WOEPPEL, OF THE DRUG
ENFORCEMENT ADMINSTRATION, (DEA)

)
PLAINTIFF ) S
) .
) CASE w.20 CV 4 1 5
)
)
)
CITY OF ROCHESTER, ) JURY TRIAL DEMANDED
DEFENDANT )
)
CITY OF GREECE )
DEFENDANT )
)
ROCHESTER POLICE DEPARATMENT )
DEFENDANT )
)
GREECE POLICE DEPARTMENT )
DEFENDANT )
)
MONROE COUNTY SHERIFF'S OFFICE )
DEFENDANT )
DRUG ENFORCEMENT AGENCY )
DEFENDANT )
)
)
)
)
)
)
)
)
)
)

1
Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 2 of 18

AND OTHER AGENTS OF THE DEA, )
KNOWN AND UNKNOWN,
DEFENDANTS

INVESTIGATOR DAVID SIMSON, OF THE
ROCHESTER POLICE DEPARTMENT, AND
OTHER POLICE OFFICERS/INVESTIGATORS )
OF THE ROCHESTER POLICE DEPARTMINT )
KNOWN AND UNKNOWN,
DEFENDANTS

)
)
)
)
)

AGENT SARGENT BRINKERHOFF, OF
THE GREATER ROCHESTER AREA
NARCOTICS ENFORCEMENT TEAM,
(GRANET) AND OTHER OFFICERS FROM
GRANET, KNOWN AND UNKNOWN
DEFENDANTS
Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 3 of 18

PARTIES

1. Plaintiff, Colin B. Montague, is a legal resident of the United States and in possession of all of
his alienable and inalienable constitutional rights at all times relevant to this Civi Rights
Complaint.

2. Defendant Town of Greece, is a municipality located in Greece New York, is a citizen of the
United States of America, as far as Plaintiff is aware, at all times relevant to this Civil Rights
Complaint.

3. Defendant City of Rochester, New York, is a municipality in Rochester, New York, and is a
citizen of the United States as far as Plaintiff is aware, at all times relevant to this Civil Rights
Complaint.

4. Police Department of the Town of Greece, New York, is a police department located in Greece,
New York, and is a citizen of the United States of America, as far as Plaintiff is aware, at all
times relevant to this Civil Rights Complaint.

5. Monroe County Sheriff's Office, is a police agency located in Monroe County, New York and is
a citizen of the United States, as far as Plaintiff is aware, at all times relevant to this Civil
Rights Complaint.

6. The Drug Enforcement Administration, is located in Washington, DC with local offices in the
Western District of New York, is an agency of the United States Government, and is a citizen of
the United States as far as Plaintiff is aware, at all times relevant to this Civil Rights Complaint.

7. Police Shaun Moore is an office of the Town of Greece Police Department, is a citizen of the
United States of America, as far as Plaintiff is aware, and was employed by the Town of
Greece, New York, at all times relevant to this Civil Rights Complaint.

8. Lieutenant John Henderson, is a police officer with the Town of Greece, New York, is a citizen
of the United States of America, as far as the Plaintiff is aware, and was employed by the Town
of Greece, New York, at all times relevant to this Civil Rights Complaint.

9. Lieutenant Mark Sundquist, is a police officer with the Town of Greece, New York, police
department, and is a citizen of the United States of America, as far as Plaintiff is aware, and was
employed by the Town of Greece Police Department at all times relevant to this Civil Rights
Complaint.

10. Sargent Patrick Welch, is a police officer with the Town of Greece police department, is a
11.

12.

13.

14.

15.

16.

17.

18.

Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 4 of 18

citizen of the United States of America, as far as Plaintiff is aware, and was employed by the
Town of Greece, New York, at all times relevant to this Civil Rights Complaint.

Sargent James Carris, is a police officer with the Town of Greece, New York, police
department, is a citizen of the United States of America, as far as Plaintiff is aware, and was
employed by the Town of Greece, New York, police department at all times relevant to this
Civil Rights Complaint.

Sargent David Mancuso, is a police officer with the Town of Greece, New York, police
department, is a citizen of the United States of America, as far as Plaintiff is aware, and was
employed by the Town of Greece, New York, police department at all times relevant to this
Civil Rights Complaint.

Sargent Brandon White, is a police office with the town of Greece, New York, police
department, is a citizen of the United States of America, as far as Plaintiff is aware, and ws
employed by the Town of Greece police department at all times relevant to this Civil Rights
Complaint.

Officer Keith Beer, is a police officer with the Town of Greece, New York, police department,
is a citizen of the United States of America, as far as Plaintiff is aware, and was employed by
the Town of Greece police department at all times relevant to this Civil Rights Complaint.
Officer Edward Caton, is a police office with the Greece, New York, police department, is a
citizen of the United States of America, as far as Plaintiff is aware, and was employed by the
Town of Greece police department at all times relevant to this Civil Rights Complaint.
Officer David D'Aurelio, is an officer of the Town of Greece police department, is a citizen of
the United States, as far as Plaintiff is aware, and was employed by the Town of Greece police
department at all times relevant to this Civil Rights Complaint.

Agent Andrew Woeppel, is an agent with the Drug Enforcement Administration, a United
States Department of Justice agency, is a citizen of the United States of America, as far as
Plaintiff is aware, and was employed by the Drug Enforcement Administration at all times
relevant to this Civil Rights Complaint.

Investigator David Simpson, is an office of the City of Rochester, New York, police
department, is a citizen of the United States of America, as far as Plaintiff is aware, and was
employed by the City of Rochester, New York, police department at all times relevant to this
Civi Rights Complaint.
Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 5 of 18

19. Sargent Brinkerhoff, is an officer of the City of Rochester,New York, police department, is a
citizen of the United States of America, as far as Plaintiff is aware, and was employed by the
City of Rochester, New York, police department at all times relevant to this Civil Rights
Complaint.

20. Investigator Pearce, is an officer of the City of Rochester, New York, police department, is a
citizen of the United States of America, as far as Plaintiff is aware, and was employed by the
City of Rochester, New York, police department at al times relevant to this Civil Rights
Complaint.

21. Agent Leon, is an officer of the City of Rochester, New York, police department, is a citizen of
the United States of America, as far as Plaintiff is aware, and was employed by the City of
Rochester, New York, police department at all times relevant to this Civil Rights Complaint.

22. Officer Padgham, is an officer of the City of Rochester, New York, police department, is a
citizen of the United States of America, as far as Plaintiff is aware, and was employed by the
City of Rochester, New York, police department at all times relevant to this Civil Rights
Complaint.

23. Investigator Sindoni, is an officer with the City of Rochester, New York, police department, is a
citizen of the United States of America, as far as Plaintiff is aware, and was employed by the
City of Rochester, New York, at all times relevant to this Civil Rights Complaint.

24. Deputy Lockwood, is an officer with the City of Rochester, New York, is a citizen of the United
States, as far as Plaintiff is aware, and was employed by the City of Rochester, New York, at all
times relevant to this civil rights complaint.

25. Unknown officers of the Monroe County Sheriff's Office, in Monroe County, New York, are
citizens of the United States, as far as Plaintiff is aware, were employed by the County of
Monroe, New York, and were employed by Monroe County Sheriff's Office at all times
relevant to this Civil Rights Complaint.

26. Unknown Officers, of the Drug Enforcement Administration, are citizens of the United States
of America, as far as Plaintiff is aware, and were employed by the Drug Enforcement
Administration at all times relevant to this Civil Rights Complaint

27, Unknown Officers of the Town of Greece, New York, police department, are citizens of the
United States of America, as far as Plaintiff is aware, and were employed by the Town of

Greece police department at all times relevant to this Civil Rights Complaint.
28.

29.

30.

31.

32.

33.

Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 6 of 18

Unknown police officers of the City of Rochester police department, are citizens of the United
States of America, as far as Plaintiff is aware, and were employed by the City of Rochester,
New York, police department at all times relevant to this Civil Rights Complaint.

JURISDICTION

Jurisdiction is invoked pursuant to 28 U.S.C. Section 1331, 28 U.S.C. Section 1343(3) & (4),
42 U.S.C. Section 1983 and Bivens y. Six Unknown Named Agents of the Federal Narcotics
Bureau, 403 US 388 (1971).

TATEMENT OF FACTS

Plaintiff was a legal permanent resident of the United States for 34 years and was living City of
Greece, New York, living at 152 Bright Autumn Lane, Greece, New York, and the sole owner
of a real estate company, “Montague Enterprises, Inc., at all times relevant to this Civil Rights
Complaint.

In or about January, 2012 Officer Shaun Moore and other members of the Greece police
department, including but not limited to: defendants Simpson, Pierce, Cole, Henderson, and
other officers, known and unknown, from the Greece police department, without any reasonable
suspicion or probable cause, began surveillance of Plaintiff's home at 152 Bright Autumn Lane,
Greece, New York, under the ruse of investigating an unspecified narcotics operation.
Subsequent to the decision to surveil Plaintiff's home, Plaintiff was subjected to several
episodes of harassment in the form of car stops without reasonable suspicion or probable cause
for the stop, which included heightened harassment during the stop.

Specifically, In or about late January, 2012 several officers from the Greece police department
(GPD) stoped Plaintiff's car approximately 100 yards from his residence. Plaintiff was issued a
traffic summons for “speeding” however, when he went to contest the ticket, no ticket was
reported in the GPD files nor the relevant court. Plaintiff was detained for approximately 15

minutes during that stop.
34.

35.

36.

37.

38.

39.

40.

Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 7 of 18

In or about early March, 2012 Plaintiff was stopped in Rochester, New York, (Hudson Avenue)
by a Rochester police department (RPD) officer, again without probable cause or reasonable

suspicion. The officer requested and received the appropriate documents and went to his

ctuiser. After approximately 15 minutes, an additional 10-15 RPD officers surrounded

Plaintiff's vehicle brandishing weapons.

The RPD officers forced Plaintiff out of his vehicle while not adequately dressed for sub
freezing temperatures and had Plaintiff stand in the cold while the officers performed a search,
ransacked the vehicle and demanded Plaintiff surrender drugs to them. None of the RPD
officers intervened to protect the health of Plaintiff nor the illegal search of his property.

More than 2 hours after recovering no drugs from Plaintiff's person nor the vehicle, the officers
allowed Plaintiff to depart. Plaintiff was NOT issued any summons nor warning for any driving
infraction nor was any reason or excuse provided by the RPD officers for the stop and
harassment.

In or about March 28, 2012 while driving through Rochester, defendant Wengert of the RPD
performed a stop of Plaintiff's vehicle on Lyell Avenue. There was no reasonable suspicion nor
probable cause for the stop as Plaintiff was not in violation of any traffic laws. Within several
minutes and additional 5-6 RPD officers appeared on the scene. Plaintiff and his passenger
(Jermaine Swaby) were removed from the vehicle and the officers began a exhaustive search of
Plaintiff and Swaby's person and the vehicle. Throughout the episode defendant Wengert
interrogated Plaintiff and Swaby and continued to have communications, via phone, with
someone else.

According to a report filed by defendant Wengert, the stop and subsequent search was a product
of his simultaneous conversation with defendant DEA agent Andrew Woeppel who informed
defendant Wengert that Plaintiff and Swaby were targets of an ongoing DEA investigation
alleging that Swaby was a courier for drugs belonging to Plaintiff.

This episode lasted approximately 2 hours and Plaintiff was charged with being a “aggravated
unlicensed operator” and Swaby was charged with possession of a controlled substance in the
Seventh Degree.

Plaintiff was operating a rented vehicle and upon renting vehicle, his documents were approved
by the rental company and Plaintiff was unaware of any suspensions of his license. And,

Plaintiff was never issued a traffic summons deriving from this episode.
Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 8 of 18

41. Swaby was in possession of medication prescribed by a licensed medical doctor which were
prescribed due to injuries sustained in a near fatal automobile accident, that occurred
approximately one year prior to this episode.

42. No illegal narcotics or illegal items of any kind were discovered from this episode.

43. In or about June, 2012, one day after the above stated episode, defendant officer Shaun Moore
of GPD appeared at my residence. Defendant Moore stated the reason for his visit was to seek
information leading to locate one Dwayne Stewart, who is a maternal cousin of Plaintiff's son.
Defendant Moore never stated why he felt that Plaintiff would have any knowledge of Stewart's
whereabouts. During this visit, defendant Moore was conducting a subliminal investigation of
my property both inside and outside of Plaintiff's home.

44. In the early morning hours one day, in or about July, 2012, Plaintiff was awakened by a loud
banging on his front door. Nobody was at the door when Plaintiff answered it. Shortly
thereafter Clive Hamilton, who was the “Property Maintenance Manager” of Montague
Enterprises, Inc. Hamilton is also a resident at the Plaintiff's home at 152 Bright Autumn Lane,
Greece, New York. Several moments after Hamilton's arrival the banging at the door resumed.
Hamilton answered the door and was confronted by defendant Moore of GPD and numerous
other defendant officers from GPD. Defendant Moore again alleged that they were looking for
one Dwayne Stewart.

45. Hamilton told defendant Moore that Stewart does not reside there and is in no way connected to
this is residence. Defendant Moore then asked Hamilton whether he resided at that address
(152 Bright Autumn Lane, Greece New York) to which Hamilton responded “yes.”

46. Defendant Moore then asked Hamilton if they may search the house, purportedly, to look for
Stewart. Hamilton asked defendant Moore it they had a warrant. Defendant Moore stated “No”
but that he “could go and get one.” Hamilton then acquiesced and allowed the search.

47. All of the defendant officers then entered the house and one asked Plaintiff whether or not he
resided there, to which Plaintiff answered “yes.” The officers performed a thorough search of
the home including cupboards and drawers and other areas where a human could not possibly
fit. After an approximate 30mminute search, and finding no illegalities, whatsoever, in the
house, defendant Moore and the other defendant officers departed the premises.

48. No illegalities were ever discovered in the vehicle stops, nor premise's search of Plaintiff nor

his dwelling, in plain view or otherwise.
Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 9 of 18

49. On August 14, 2012 defendant Moore applied to Magistrate Judge Charles Schiano, in Greece,

30.

51.

52.

53.

New York, for a warrant to search the home of Plaintiff. The basis for defendant Moore's
affidavit was: (a) “while conducting surveillance of Plaintiff's residence he observed
documented evidence of many vehicles, ‘registered to individuals who have extensive history
related to narcotics arrest and convictions’ at the location and that none of these vehicles ‘are
ever at the location for more than an hour at a time.”

A review of the law enforcement field investigation forms (FIF's) and reports available during
the period in question (i.e. January, 2012 through August, 2012) reveals that none of the alleged
vehicles reported ass being observed at the residence (152 Bright Autumn Lane, Greece, New
York) was registered to any individual having “an extensive history of narcotics related arrest
and convictions;” (a) that Clive Hamilton is NOT “previously identified as a narcotics associate
of Plaintiff. And, defendant Moore provides no basis for his assertion that Clive Hamilton has
an narcotics association with Plaintiff, that Hamilton's relationship is in regards to his real estate
company (Montague Enterprises, Inc.) and that Hamilton had no criminal history, whatsoever.
As an additional basis to secure a search warrant for Plaintiff's residence, defendant Moore
stated in his affidavit that Swaby, who was a passenger in Plaintiff's vehicle stop, ante, was
previously found in possession of $50,000 in U.S. Currency. Defendant Moore described this
currency as “suspicious/narcotics related” currency, but provided no details as to how it related
to reasonable suspicion of probable cause to relate this episode os Swaby's to conduct a search
of Plaintiff's dwelling. And, relevant, if not dispositive here, defendant's affidavit also failed to
state that the monies involved in Swaby's episode was supported by documents as proof of a
legal real estate transaction.

Based on defendant Moore's allegations in his affidavit the Magistrate issued warrant to search
Plaintiff's dwelling at 152 Bright Autumn Lane, Greece, New York. During the search
defendant officers recovered a firearm in the dwelling. The defendants also seized jewelry and
$26,000 in U.S. Currency, and business documents belonging to Plaintiff. In addition the
defendant officers created a extensive amount of financial damage to the structure of Plaintiff's
dwelling.

Defendant Moore also alleged recovery of drug residue found in the residence, but failed to
state with any specificity what drug, its weight, or any other specifics or that the drug sniffing

canines failed to discover the presence of drugs.
Case 1:20-cv-00715-JLS Document 1 Filed 06/11/20 Page 10 of 18

54. Defendant Moore never stated in his affidavit that Hamilton was a known resident of Plaintiff
dwelling, based on prior consent given by Hamilton to defendant Moore to search the residence
at 152 Bright Autumn Lane, Greece, New York.

55. Defendant Moore failed also to state that the firearm found in the above stated dwelling was a
legally licensed firearm belonging to legal resident Hamilton.

56. On the basis of defendant Moore's allegations of recovered items during his search, Plaintiff
was charged with “possession of an illegal firearm” and allegations of drug trafficking and
detained in Monroe County with a bail of $300,000. The charges were based on the collective
reports of all incidents listed above in paragraphs 31 to 53 of this Ccivil Rights Complaint.

57. On May 20, 2013, on the basis of the evidence provided, and after thorough review of the
evidence presented to the Grand Jury, the Grand Jury issued a “Finding of Dismissal” and
dismissed the charges of “possession of a weapon in the Second Degree.” The Grand Jury
determined that on the basis of the evidence discovered during the August 20, 2012 search of
the Plaintiff's dwelling that the evidence before the Grand Jury was “legally insufficient that
such person committed such crime or an other offense that there was not reasonable cause to
believe the defendant committed such crime or any other offense.” [“Finding of Dismissal”
Attached].

58. After Plaintiff's arrest and subsequent detention stemming from the search of his home at 152
Bright Autumn Lane, Greece, New York, Plaintiff moved from that residence to 266 Raines
Park, Rochester, New York, 14613.

59. On or about December 11, 2014 Plaintiff was arrested and has been detained since that date, on
federal charges that stem from allegations that bear no relation to the facts stemming from this
episode herein. It was not until June, 2018, while incarcerated in federal prison did Plaintiff
receive a copy of the “Grand Jury Dismissal” document notifying Plaintiff that the charges
stemming from the search of his prior dwelling (152 Bright Autumn Lane, Greece, New York)
were in fact dismissed.

60. For this cause of action by defendants, Plaintiff, by this reference, incorporates each and every
allegation set forth in paragraphs 1-57 of this Civil Rights Complaint.

10
Case 1:20-cv-00715-JLS Document 1 Filed 06/11/20 Page 11 of 18

COUNT ONE
VIOLATION OF PROCEURAL DUE PROCESSN RIGHTS

 

61. The defendants of the GPD the RPD and the DEA, Monroe County Sheriff's Office, The Town
of Greece, New York and the City of Rochester, New York, by and through their actions of its
police officers and subsequent supporting staff and officials, of conducting stops of Plaintiff's
vehicle without reasonable suspicion or probable cause, without any supporting evidence of
wrongdoing, without any support from statutes, policies or codified implementing regulations
of the above Town's and Cities, violated Plaintiff's procedural due process rights because the
statutes, policies, implementing regulations and State of New York and The United States
Constitution require that these “minimal due process” rights were violated which resulted in
illegal searches, detainment and subsequent arrest, destruction of Plaintiff's property and
unjustified deprivation of Plaintiff's liberty, all in violation of his Fifth and Fourteenth
Amendment Procedural Due Process Rights;

(a) The use of insufficient procedures by the above listed defendants violated the Plaintiff's
liberty interest, by securing a false arrest under the premise of an illegal firearm belonging to
Plaintiff, whereby the firearm was legally registered to a legal resident of the dwelling whereby
defendants knew, or should have known, that the firearm was legally registered to a legal
resident of the dwelling, as a result of a consent search of that dwelling being allowed, prior to
the warranted search and discovery of the firearm, by the owner of the firearm. Procedural due
process of Plaintiff was violated despite the direct knowledge of the defendants that were aware
of the surrounding circumstances of the legal rights of the Plaintiff, the firearm and its owner.
(c) The Plaintiff's arrest and basis for the attempt to indict Plaintiff was based solely on the
affidavit of defendant Moore and the investigation by all of the subsequent defendants and their
agencies, which contained knowingly false evidence and/or misleading uncorroborated

evidence to falsely direct the issuing Magistrate into the belief that Plaintiff was conducting a
drug operation whereby all of the stated evidence produced false and misleading evidence
and/or the product of a ruse used in illegal traffic stops and false and misleading evidence
regarding a search of an individual with no connection to the Plaintiff or his dwelling, all in

violation of Plaintiff's Procedural Due Process guaranteed by the Fifth and Fourteenth

il
Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 12 of 18

Amendment of the United States Constitutional.

COUNT TWO
FAILURE TO PROTECT PLAINTIFF'S MINIMAL
DUE PROCE GHT

62. The defendants, by and through its officers, agencies and Municipalities, whose duties it is to
enforce statutes (state and federal), implementing regulations, policies and practices, failed to
protect Plaintiff's minimal procedural due process rights by conducting vehicle stops without
reasonable suspicion or probable cause for the stops, detainment and inhumane treatment during
the illegal vehicle stops, thus failing to protect the liberty interest of Plaintiff guaranteed by the
Fifth and Fourteenth Amendments of the United States Constitution;

(a) By using insufficient procedures that did not meet the safeguards of minimal procedural due
process afforded persons legally inhabited in the United States,, which caused Plaintiff a
deprivation of liberty and loss of property via destruction of his dwelling and personal property
and loss from his business via defamation;

(b) By allowing current inadequate procedures used in vehicle stops, without reasonable
suspicion or probable cause to continue, on several and repeated occasions, and to allow the
lack of any illegalities from these inadequate procedures to justify probable cause, and the use
of such by defendant Moore to comprise a sham affidavit to obtain a warrant, the subsequent
search, arrest, detainment, destruction of Plaintiff's property and production of false evidence to
a Grand Jury to seek an indictment, all resulting in a procedure the aborted Plaintiff's minimal
due process rights afforded by the Fifth and Fourteenth Amendments of the United States

Constitution.
COUNT THREE

VIOLATION FO PLAINTIF'S SUBSTANTIVE
AND PROCEDURAL DUE PROCESS RIGHTS

63. The defendants, specifically, Town of Greece, New York, and the city of Rochester, New York,

12
Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 13 of 18

and the federal agency, DEA, by and through it officers, agencies and their Municipalities
violated Plaintiff's substantive and procedural due process by failing in their responsibilities to
assure that its employees are properly trained and regulated to properly protect the substantive
and procedural due process of the citizens and legal residents of said states and federal
jurisdictions. It the duties of these Municipalities and agencies to enforce statutes,
implementing regulations and policies that are designed to protect the rights and liberty interest
of the persons living within the their respective states and in United States of America. The
above defendant's failure to monitor its employees and allowing the false premises of their
employees to pass the test for substantive and procedural due process violated Plaintiff's Fifth

and Fourteenth Amendments of the United States Constitution.

 

COUNT FOUR
CONSPIRACY TO VIOLATE PLAINTIFF FOURTH AMENEMENT RIGHTS
AGAIN NALBE E

64. The actions of the defendants, collectively, violated Plaintiff's Fourth Amendment rights against
unreasonable searches, when they conspired, individually and collectively, with each other to:
(a) conduct several vehicle stops and search of Plaintiff's vehicles, without reasonable suspicion
of any traffic violation, any specific information that criminal activity was being committed,
without a search or arrest warrant and without any probable cause, whatsoever, that would
justify the search of Plaintiff's vehicles and/or his person during the vehicle stop;

(b) for collectively initiating, participating in, and failing to mandate compliance with statutory
law, implementing regulations and policies to protect the rights citizens and residents from
conducting illegal searches that was based on known or reason to know that the procurement of
a warrant to search or request a consent to search Plaintiffs dwelling was based on a ruse by the
defendant police officers or a premise that those defendants involved, collectively, knew or are
deemed to know that the premise was false and no basis in law or fact to conduct the illegal
search of Plaintiff's dwelling;

(c).allowing procurement of a search warrant for Plaintiffs dwelling knowing, or having reason

13
65.

Case 1:20-cv-00715-JLS Document 1 Filed 06/11/20 Page 14 of 18

to know, that the evidence relied upon for such warrant did not meet the minimum standards of
reasonable suspicion or probable cause to initiate a search that would comply with the
requirements necessary to conduct a search in compliance with the Fourth Amendment of the

United States Constitution.
REQUEST FOR RELIEF

Based on the information contained in paragraphs 1- 64 Plaintiff requests this Honorable Court
grant relief from the following parties:

(a) Award Plaintiff Compensatory Damages of $2,000,000 (Two Million Dollars, U.S.
Currency) from The Town of Greece, New York, jointly and severally against the Town of
Greece and its responsible officers and staff members who participated in the violation of
Plaintiff's above stated rights either knowingly, or whom should have known that Plaintiff's
rights were being violated;

(b) Award Plaintiff Compensatory Damages of $2,000,000 (Two Million Dollars, U.S.
Currency) from the City of Rochester, New York, jointly and severally, against the City of
Rochester, and each its responsible officers and staff members who participated in the violation
of either knowingly or whom should have known Plaintiffs rights were being violated;

(c) Award Compensatory Damages of $1,000,000 from each officer defendant: Shaun Moore,
John Henderson, Mark Sundquist, Patrick Welch, James Carris, David Mancuso, Brandon
White, Keith Beer, Edward Caton, David D'Aurelio, Andrew Woeppel, Atanecio Martinez,
Agent Leon, Officer Padgham, David Simpson, Timothy Pearce, Officer Sindoni, Officer
Brinkerhoff, Officer Lockwood, Roger Cole, Sandra Doorlley, Mike Green, Matthew Swartz,
and officers known and unknown who are employed by defendant's agencies listed in the

parties section of this Complaint.

66. Plaintiff request Award Punitive Damages in the amount to be determined by the jury.

67. Plaintiff request termination of employment of all defendants found guilty of violating

Plaintiff's constitutional and human rights;
(a) Suspension of all defendants pending the outcome of the civil suit, to prevent further
deprivation of the rights of any citizen, permanent resident or any other individual who lives in

the United States of America from potential of violation of rights by these defendants;

14
Case 1:20-cv-00715-JLS Document1 Filed 06/11/20 Page 15 of 18

(b) Any and all other relief that the Court deems fair and just.

 

The undersigned, under the penalty of perjury, declares that the foregoing information contained in
tis Civil Rights Complaint is true and correct to the best of my knowledge and recollection and I make
this declaration with the understanding of the penalty of perjury, pursuant to 28 U.S.C. Section 1746.

Colin B. Montague, pro se Date

 

15
Case 1:20-cv-00715-JLS Document 1 Filed 06/11/20 Page 16 of 18

- AF FApAV iT

 

 

 

 

 

ARE DP RSEze ;
_
eee | fa oe =e ~
tT Celina Mandlacpe_ L6ESOTOEILFT Cm The o> | ie eotil oy

 

 

r WA

 

ql ? i \

 

 

&

CS t a ~~ Ty & 8 i 4
NEO, SEA action 2 tim Persie | uy tin cwenwtct

 

SS ee a —

—— ta - é

 

at the

 

Fe Federal Carre ele ona Com pslesd sam Allenucee 4 (ond | hare

i

 

 

(@ak horny, ed “To aint va} ol leer To melee saab le (ne S Li hes

~ yo a

 

 

{ [ie YS

matter &r ey tee mite f lncrebey Age. lars o> nde
as 7 . 7

WK a . \

 

ic a
« per ats, “The tr lormiciion Ge Pees =e tn Thess

 

 

 

 

 

sa.

———— . : = TTF 4 — SSS
Qe i We oes Tes We “| eth, i ped, ac ferdl ae. TS Th Le a a

tt nn ner nine

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a ia 4 “a = \
yy, ye VEE OLS pede x LAL Pe Ce | lee (Qe
, ~ — ye
ea J
So i tele
aE Ee ———— — 7 _ a = _
_ a a
—— = evnneee tee — =
i iis ea iS et — te a tn er nt a ee ienheartee
$ A Ee 2 fi
Ceourm Meow TASMUE E656 4m sf &
a -

 

 
Case 1:20-cv-00715-JLS Document 1 Filed 06/11/20 Page 17 of 18

(XV .

SA AM TGF
aren

— vivown (Come
WROWNf L4G PSM
FOGLE) SI

LD “Yb fP HAD

HY
1

° Oe

\ “oO
‘,
%

Atti AWAD
AM Fave 19

ratty Powgy
JS 44 (Rev. 08/18)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin

provided by local rules of court. This form, approved by the Judicial C
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Case 1:20-cv-0071€INFLQOOWER SHHEYW06/11/20 Page 18 of 18

jing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

ot Ko cheya,

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

erence of the

DEFENDANTS

Hoey

Attomeys (If Known)

 

 

 

 

 

       
    

 

     

       

 

 

 

 

 

 

 

 

Hl. BASIS OF JURISDICTION (Piace an "x" in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “xX” in One Box for Plaintiff
, (For Diversity Cases Only) and One Box for Defendant)
O1 U.S. Government x« Federal Question PTF DEF PTF DEF
Plaintiff “ (U.S. Government Not a Party) Citizen of This State 0 1 © 1 Incorporated or Principat Place o4 04
of Business In This State
2 U.S, Government 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item [1[) of Business In Another State
Citizen or Subject of a O 3 © 3 > Foreign Nation O6 O86
Foreign Country
IV. NATURE OF SUIT (ace an "x" in One Box Only) Click here for: Nature of Su
Bae WRACH oe a ee ee DORIS. i  RORPEIMURE/PENALTY. oes BANKRUPTCY) Gs
O 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure C1 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine © 310 Airplane OF 365 Personal Injury - of Property 21 USC 881 |0) 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act 1 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ O 400 State Reapportionment
0) 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical s@-10) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 430 Banks and Banking
G 151 Medicare Act 0) 330 Federal Employers’ Product Liability 6 830 Patent 450 Commerce
0 152 Recovery of Defaulted Liability G 368 Asbestos Personal © 835 Patent - Abbreviated 1 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) OO 345 Marine Product Liability () 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [sj aS ey ed es ==] 480 Consumer Credit
of Veteran’s Benefits OG 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) 6 485 Telephone Consumer
6 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act
6 190 Other Contract Product Liability 0 380 Other Personal 1 720 Labor/Management OC 863 DIWC/DIWW (405(g)) |O 490 Cable/Sat TV
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 850 Securities/Commodities/
G 196 Franchise Injury ( 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) Exchange
0 362 Personal Injury - Product Liability 1 751 Family and Medical 1 890 Other Statutory Actions
Medical Malpractice Leave Act | O #891 Agricultural Acts
‘2. REAT PROPERTY =~ CIViLIRE non id SPRISON NS =| 790 Other Labor Litigation 7} 893 Environmental Matters

   

  

 

   

       

0 895 Freedom of Information

1 870 Taxes (U.S. Plaintiff

 

 

 

 

 

 

O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement
6 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 0 442 Employment 510 Motions to Vacate O 871 IRS—Third Party O 896 Arbitration
OG 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609 C1 899 Administrative Procedure
1 245 Tort Product Liability Accommodations 530 General Act/Review or Appeal of
0 290 All Other Real Property ©) 445 Amer. w/Disabilities - | 0 535 Death Penalty IMMIGRATION oF Agency Decision
Employment ther: D 462 Naturalization Application 0 950 Constitutionality of
0) 446 Amer. w/Disabilities -| 0 540 Mandamus & Other | 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
ORIGIN (Place an “X” in One Box Only)

0 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict

 

 

 

 

 

 

 

 

Original O2 Removed from © 3 Remanded from
: Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

Cite the U.S. Civil Statute under which you are filing Wo not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION Brief description of cause: / 3 3
_ 2g USe }

VHl. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: OYes No
VIII. RELATED CASE(S)
IF ANY : (See instructions): FE ER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
AMOUNT APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #
